DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080172284 A1 (Hartmann), in view of US 20110276507 A1 (O'Malley).
Regarding Claims 1, 12 and 19, Hartmann teaches:
A method, comprising: estimating, by one or more computer systems, parameters of a first distribution of one or more attributes in a first set of candidates selected as recommendations for a recruiting entity in an online system; determining, by the one or more computer systems, a first probability that a candidate belongs to the first distribution based on the estimated parameters and values of the one or more attributes for the candidate; applying, by the one or more computer systems, a first threshold to the first probability to determine a first classification of the candidate as anomalous or non-anomalous with respect to the first set of candidates; and updating, by the one or more computer systems, a user interface of the online system that outputs the recommendations to the recruiting entity based on the first classification (Hartman: Figs. 4-6, system and method of evaluating a recruiting candidate through various attributes e.g. in Figs. 2-3; the first group candidates are selected and evaluated in reference of attributes 200 and scores are given to each candidate; the candidates who scores above a first threshold (i.e. a probability of a candidate is a non-anomalous) are retained; the 2nd group candidates are evaluated in reference to attributes 300 and scores are given to each candidate; the candidates who scores above a 2nd threshold are retained; the 3rd group is further evaluated through combination of the scores. e.g. Fig. 11, to determine final candidate; final scores can be combined through simple sum, average, or weighted average [0052]).
Hartman does not teach explicitly on identifying anomalous/anomalies through attribute evaluation. However, O'Malley teaches (O'Malley: [0437]-[0444], identify anomalies through attributes/behavior evaluation).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hartman with identifying anomalous/anomalies through attribute evaluation as further taught by O'Malley. The advantage of doing so is to enable electronic commerce and recruitment for a resource, an individual or a business entity and more particularly to a localized, segmented, automated, computerized method and system for the same (O'Malley: [0002]).
Regarding Claims 2, 13 and 20, Hartman as modified teaches all elements of Claims 1, 12 and 19 respectively. Hartman as modified further teaches:
The method of claim 1, further comprising: estimating additional parameters of a second distribution of the one or more attributes in a second set of candidates selected as additional recommendations for the recruiting entity; determining a second probability that the candidate belongs to the second distribution based on the estimated additional parameters and the values of the one or more attributes for the candidate; applying a second threshold to the second probability to determine a second classification of the candidate as anomalous or non-anomalous with respect to the second set of candidates; and combining the first and second probabilities into an anomaly score for the candidate (Hartman: Figs. 4-5 and 11).
Regarding Claim 3, Hartman as modified teaches all elements of Claims 1-2. Hartman as modified further teaches:
The method of claim 2, wherein combining the first and second 2 probabilities into the anomaly score for the candidate comprises at least one of: calculating the anomaly score as a linear combination of the first and second probabilities; and calculating the anomaly score as a weighted geometric mean of the first and second probabilities (Hartman: [0052]).
Regarding Claims 4 and 14, Hartman as modified teaches all elements of Claims 1-2 and 12-13 respectively. Hartman as modified further teaches:
The method of claim 2, wherein the first and second sets of candidates are selected based on at least one of: one or more searches by the recruiting entity; one or more sessions by the recruiting entity with the online system; a recruiter representing the recruiting entity; and a recruiting contract representing the recruiting entity (Hartman: Figs. 4-5).
Regarding Claims 5 and 15, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches:
The method of claim 1, wherein estimating the parameters of the first distribution comprises: obtaining vector representations of the one or more attributes for the first set of candidates; and estimating a mean vector and a covariance matrix for the first distribution based on the vector representations and a likelihood function for the first distribution (Hartman: Figs. 2-3, attributes can be scored with range of values or in binary format. It is noted that likelihood function, covariance matrix, mean is known statistical measurements in the field).
Regarding Claims 6 and 16, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches:
The method of claim 5, wherein determining the first probability that the candidate belongs to the first distribution based on the estimated parameters and the values of the one or more attributes for the candidate comprises: calculating the probability based on a determinant of the covariance matrix and a difference between the values of the one or more attributes and the mean vector (Hartman: Figs. 2-3, attributes can be scored with range of values or in binary format. It is noted that likelihood function, covariance matrix, mean is known statistical measurements in the field).
Regarding Claims 7 and 17, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches:
The method of claim 5, wherein the vector representations comprise: a binary value indicating a presence or an absence of a first attribute in another candidate; a likelihood of a second attribute in the other candidate; and a level associated with a third attribute in the other candidate (Hartman: Fig. 3, attribute is scored binary, and each candidate may score differently; binary summary may indicate likelihood that a candidate possess such attribute and a level (# of yes vs. # of no) indicates degree of such attribute).
Regarding Claim 8, Hartman as modified teaches all elements of Claim 1. Hartman as modified further teaches:
The method of claim 1, wherein applying the first threshold to the first probability to determine the first classification of the candidate as anomalous or non-anomalous with respect to the first set of candidates comprises: classifying the candidate as anomalous with respect to the first set of candidates when the first probability falls below the first threshold (Hartman: Figs. 4-5).
Regarding Claim 9, Hartman as modified teaches all elements of Claim 1. Hartman as modified further teaches:
The method of claim 1, wherein updating the user interface of the online system that outputs the recommendations to the recruiting entity based on the classification comprises at least one of: omitting the candidate from the recommendations outputted to the recruiting entity in the user interface when the classification indicates that the candidate is anomalous with respect to the first set of candidates; and selecting a position of the candidate in a ranking of the recommendations outputted to the recruiting entity based on the classification (O'Malley: Fig. 18, candidates attribute scores are going through thresholding, weighting and ranking in 440 and saved or preview by user).
Regarding Claim 10, Hartman as modified teaches all elements of Claims 1. Hartman as modified further teaches:
The method of claim 1, wherein the one or more attributes comprise at least one of: a skill; a title; a seniority; and a location (O'Malley: Figs. 18-20).
Regarding Claims 11 and 18, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches
The method of claim 1, wherein the first set of candidates comprises at least one of: a set of search results for a search by the recruiting entity; and one or more pages of the search results (Hartman: Figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649